Exhibit 10.1


STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (“Agreement”) is dated as of September 20, 2016
and is by and among (i) First Merchants Corporation, an Indiana corporation (the
“Purchaser”), (ii) Leland E. Boren, Leland E. Boren IRA, LaRita R. Boren CRT
III, Lael Eric Boren Trust, Andrew Jordan Bowser Trust, Samantha Lyn Bowser
Trust, Lukas Eric Boren Trust, Karan Laurae Meyers Trust, and Katelyn Marie
Boren Trust (each, a “Seller” and collectively, the “Sellers”), and (iii) Leland
E. Boren, in his capacity as representative of the Sellers (the “Sellers’
Representative”). The parties hereto are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”. Capitalized terms
not otherwise defined herein have the meanings assigned to such terms in Article
10.
RECITALS
A.    The Sellers own, in the aggregate, Four Hundred Ninety-Five Thousand One
Hundred Twelve (495,112) issued and outstanding shares of common stock (the
“Shares”) of Independent Alliance Banks, Inc., an Indiana corporation (the
“Company”).
B.    The Sellers desire to sell the Shares to the Purchaser, and the Purchaser
desires to purchase the Shares from the Sellers, on the terms and subject to the
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, and agreements herein contained and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
SALE AND PURCHASE OF SHARES


Subject to the terms and conditions of this Agreement, at the Closing, the
Sellers agree to sell, convey, transfer, and irrevocably assign and deliver to
the Purchaser, and the Purchaser agrees to purchase and accept from the Sellers,
all right, title and interest in and to the Shares, free and clear of all
Security Interests.
ARTICLE 2
PURCHASE PRICE


In consideration of the purchase and sale of the Shares, the Purchaser shall pay
to the Sellers the purchase price in the aggregate amount of Nineteen Million
Eight Hundred Four Thousand, Four Hundred Eighty and 00/100ths Dollars
($19,804,480.00) (the “Purchase Price”). The Purchase Price shall be payable in
cash, by wire transfer, certified check or other immediately available funds on
the Closing Date in the amounts and to the Sellers listed on Schedule 4.5.









--------------------------------------------------------------------------------





ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER


The Purchaser represents and warrants to the Sellers the following:
3.1    Organization; Authority; Enforceability. The Purchaser is duly
incorporated and validly existing under the applicable Law of its jurisdiction
of incorporation. The Purchaser has the necessary corporate power and authority,
and has taken all corporate action necessary, to execute deliver and perform
this Agreement, and all other documents and agreements executed or to be
executed by it under or in connection with this Agreement, and to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. This Agreement does, and all other documents
and agreements to be executed by the Purchaser as contemplated hereunder shall,
constitute the legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with their respective terms and conditions,
subject to the effect of receivership, conservatorship or supervisory powers of
any regulatory agencies and subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or similar Laws now or hereafter in effect relating
to or affecting the enforcement of creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at Law or in equity).
3.2    No Conflicts. The execution and delivery of this Agreement and the other
documents and agreements to be executed by the Purchaser as contemplated
hereunder, the consummation of the transactions contemplated hereby or thereby,
and the compliance with the terms and conditions hereof or thereof will not (i)
contravene any provision of Law or any Order or other restriction binding upon
the Purchaser, or contravene any Order or permit applicable to the Purchaser; or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of any obligation under, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under, any
agreement or other arrangement to which the Purchaser is a party or by which it
is bound.
3.3    Required Filings and Consents. Other than in connection or in compliance
with the provisions of the Bank Holding Company Act of 1956, federal and state
securities laws, and applicable federal and Indiana banking statutes, all as
amended, and the rules and regulations promulgated thereunder, no notice to,
filing with, authorization of, exemption by, or consent or approval of, any
Person, including any public body or authority, that has not been already
provided or obtained is necessary for the consummation by the Purchaser of the
transactions contemplated by this Agreement.
3.4    Brokers, Finders and Agents. The Purchaser has no liability or obligation
to pay any fees or commissions to any broker, finder, advisor or agent with
respect to the transactions contemplated hereunder for which any of the Sellers
may become liable.
3.5    Financing. The Purchaser has sufficient cash and/or available lines of
credit under its existing credit facilities to make payment of all amounts to be
paid by it hereunder on the Closing Date. The obligations of the Purchaser under
this Agreement are not subject to any conditions regarding the Purchaser’s or
any other Person’s ability to obtain any financing for the consummation of the
transactions contemplated hereby.


- 2 -



--------------------------------------------------------------------------------





ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS


The Sellers, jointly and severally, represent and warrant to the Purchaser the
following:
4.1    Organization; Authority; Enforceability. Each of the Sellers which are
entities are duly formed and validly existing under the applicable Law of its
jurisdiction of incorporation or formation. Each Seller has the necessary power
and authority (corporate or otherwise), and has taken all action necessary, to
execute, deliver and perform this Agreement and all other documents and
agreements executed or to be executed by such Seller under or in connection with
this Agreement, and to perform such Seller’s obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
This Agreement does, and all other documents and agreements to be executed by
each Seller as contemplated hereunder shall, constitute the legal, valid and
binding obligation of such Seller enforceable in accordance with their
respective terms and conditions, subject to the effect of receivership,
conservatorship or supervisory powers of any regulatory agencies and subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or similar Laws
now or hereafter in effect relating to or affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at Law or in
equity).
4.2    No Conflicts. The execution and delivery of this Agreement and the other
documents to be executed by each Seller as contemplated hereunder, the
consummation of the transactions contemplated hereby and thereby, and compliance
with the terms and conditions hereof or thereof will not (i) contravene any
provision of Law or any Order or other restriction binding upon such Seller, or
contravene any Order or permit applicable to such Seller, (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration of
any obligation under, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under, any agreement to which such
Seller is a party, or by which such Seller is bound, or to which the Shares are
subject, or (iii) result in the attachment, creation or imposition of any
Security Interest upon any of the Shares or result in the shares becoming
nonvoting or subject to any right of repurchase, option, warrant, or other
agreement or commitment.
4.3    Required Filings and Consents. Other than in connection or in compliance
with the provisions of the Bank Holding Company Act of 1956, federal and state
securities laws, and applicable federal and Indiana banking statutes, all as
amended, and the rules and regulations promulgated thereunder, no notice to,
filing with, authorization of, exemption by, or consent or approval of, any
Person, including any public body or authority, that has not been already
provided or obtained is necessary for the consummation by the Sellers of the
transactions contemplated by this Agreement.
4.4    Litigation and Claims. There is no pending or, to the Sellers’ Knowledge,
threatened claim, charge, complaint, demand, hearing, action, suit, arbitration,
inquiry, proceeding, investigation, suspension, cease-and-desist order or
consent agreement, memorandum of understanding or other regulatory enforcement
action by or before any Governmental Entity to which any Seller is a party,
which seeks to restrain, condition or prohibit the transactions contemplated
herein or otherwise restrict the ability of any Seller to fulfill its
obligations hereunder.


- 3 -



--------------------------------------------------------------------------------





4.5    Title to the Shares. The Sellers are the record and beneficial owners of
the Shares listed on Schedule 4.5, and, as of the Closing, the Sellers will
have, good and valid title, free and clear of all Security Interests, to the
Shares with full right and lawful authority to transfer the Shares to the
Purchaser pursuant to the terms of this Agreement. The Sellers are not a party
to any option, warrant, purchase right, or other agreement or commitment (other
than this Agreement) that would require (a) any of the Sellers to sell,
transfer, or otherwise dispose of any portion of the Shares, (b) any of the
Sellers to repurchase, redeem or otherwise acquire any of the Shares, or (c) the
registration for sale of any of the Shares. The Sellers are not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any of the Shares.
4.6    Material Nonpublic Information. Sellers have no Knowledge of any
“material nonpublic information” regarding the Company as those terms have been
interpreted under Section 10(b) of the Securities Exchange Act of 1934.


4.7    Brokers, Finders and Agents. The Sellers have no liability or obligation
to pay any fees or commissions to any broker, finder, advisor or agent with
respect to the transactions contemplated hereunder for which the Purchaser may
become liable.
ARTICLE 5
CLOSING; CONDITIONS TO CLOSING


5.1    Closing. The closing (the “Closing”) of the transaction contemplated
hereby shall take place at the offices of Bingham Greenebaum Doll LLP, 2700
Market Tower, 10 W. Market Street, Indianapolis, Indiana 46204, on the date (the
“Closing Date”) that is the later of (a) three (3) Business Days after all of
the conditions set forth in this Article 5 have been satisfied or waived (other
than those conditions which by their terms are intended to be satisfied at the
Closing) or (b) such other date as mutually agreed upon by the Purchaser and the
Sellers’ Representative.
5.2    Conditions Precedent to Closing. The obligations of each of the parties
hereto to consummate the transactions contemplated by this Agreement is subject
to the satisfaction and fulfillment of each of the following conditions on or
prior to the Closing Date:
(a)    Regulatory Notices and Approvals. (i) All required notices shall be
delivered by the Purchaser to the Federal Reserve Board and the Indiana
Department of Financial Institutions and the Federal Reserve Board and the
Indiana Department of Financial Institutions shall have authorized and approved
the transactions contemplated by this Agreement, if required; (ii) all
appropriate orders, consents, approvals and clearances from all other regulatory
agencies and governmental authorities whose orders, consents, approvals or
clearances are required by law for consummation of the transactions contemplated
by this Agreement shall have been obtained; and (iii) all regulatory approvals
remain in full force and effect and all statutory waiting periods shall have
expired or been terminated.
(b)    No Judicial Prohibition. Neither the Purchaser, the Sellers, nor the
Company shall be subject to any order, decree or injunction of a court or agency
of competent jurisdiction which enjoins or prohibits the consummation of the
transactions contemplated in this Agreement.




- 4 -



--------------------------------------------------------------------------------





(c)    Performance of Obligations. The Parties shall have performed or complied
in all material respects with all obligations, covenants, and conditions
required by this Agreement to be performed or complied with by the Parties at or
prior to the Closing, including the conditions set forth in Section 5.2, Section
5.3 and Section 5.4 of this Agreement.
(d)    Representations and Warranties. The representations and warranties of the
Parties set forth in Articles 3 and 4 are still true and correct as of the
Closing Date.
5.3    Sellers Deliverables. At or prior to the Closing and as a condition to
Closing, the Sellers’ Representative shall deliver to the Purchaser the
following:
(a)    Certificates dated as of a recent date from the applicable Governmental
Entity in the jurisdiction of incorporation of the Company to the effect that it
validly exists and is in good standing in such jurisdiction.
(b)    Evidence reasonably satisfactory to the Purchaser of the authority and
incumbency of the persons acting on behalf of the Sellers in connection with the
execution of this Agreement and any document delivered pursuant to this
Agreement and certifying as to the adoption and continuing effect of appropriate
resolutions by the governing body of each of the Sellers (if applicable)
authorizing the Sellers’ execution, delivery, and performance of this Agreement
and the other documents and agreements contemplated hereby.
(c)    Copies of all consents, approvals and waivers necessary to transfer the
Shares.
(d)    Evidence that all Security Interests relating to the Shares have been
released.
(e)    Share certificates representing the Shares duly endorsed in blank for
transfer, or accompanied by irrevocable security transfer powers of attorney
duly executed in blank, in either case by the holders of record, together with
evidence satisfactory to the Purchaser that the Purchaser or its nominee(s) have
been entered upon the books of the Company as the holder of the Shares.
(f)    A certificate signed by the Sellers’ Representative, dated the Closing
Date, certifying that (i) all of the representations and warranties of the
Sellers are true, accurate and correct in all material respects on and as of the
Closing Date, except that representations and warranties that are qualified by
materiality or a Material Adverse Effect shall be true and correct in all
respects, and provided that for those representations and warranties which
address matters only as of an earlier date, then they shall be tested as of such
earlier date; (ii) all the covenants of the Sellers have been complied with in
all material respects from the date of this Agreement through and as of the
Closing Date; and (iii) the Sellers have satisfied and fully complied in all
material respects with all conditions necessary to make this Agreement effective
as to them.
(g)    All such other good and sufficient instruments of conveyance and
transfer, all in forms reasonably satisfactory to the Purchaser as shall be
effective to vest in the Purchaser all right, title and interest in and to the
Shares, free and clear of all Security Interests.


- 5 -



--------------------------------------------------------------------------------





5.4    Purchaser Deliverables: At or prior to the Closing and as a condition to
Closing, the Purchaser shall deliver to the Sellers the following:
(h)    The Purchase Price to each Seller’s account or accounts designated in
writing by the Sellers’ Representative.
(i)    A certificate signed by the Chief Financial Officer of the Purchaser,
dated the Closing Date, certifying that (i) all of the representations and
warranties of the Purchaser are true, accurate and correct in all material
respects on and as of the Closing Date, except that representations and
warranties that are qualified by materiality or a Material Adverse Effect shall
be true and correct in all respects, and provided that for those representations
and warranties which address matters only as of an earlier date, then they shall
be tested as of such earlier date; (ii) all the covenants of the Purchaser have
been complied with in all material respects from the date of this Agreement
through and as of the Closing Date; and (iii) the Purchaser has satisfied and
fully complied in all material respects with all conditions necessary to make
this Agreement effective as to it.
ARTICLE 6
COVENANTS


6.1    Cooperation. The Purchaser and the Sellers shall cooperate with each
other and each Party’s respective officers, employees, attorneys, accountants,
and other agents (as applicable) to do such other acts and things in good faith
as may be reasonable, necessary or appropriate to timely effectuate the intents
and purposes of this Agreement and the consummation of the transactions
contemplated hereby. After the Closing, each of the Parties agrees to execute
such documents as may be reasonably requested by any of the other Parties in
order to consummate the transactions contemplated hereby and hereunder.


6.2    Confidentiality. Each of the Parties shall hold, and shall cause its
representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the other Parties in connection with the transactions
contemplated hereby pursuant to the terms of the Mutual Confidentiality and
Non-Disclosure Agreement dated August 31, 2016 between the Purchaser and Leland
E. Boren (the “Confidentiality Agreement”), which shall continue in full force
and effect until the Closing, at which time such Confidentiality Agreement and
the obligations of the parties under this Section 6.2 shall terminate, except as
otherwise set forth in the Confidentiality Agreement. If this Agreement is
terminated pursuant to Section 8.1, the Confidentiality Agreement shall continue
in accordance with its terms.


ARTICLE 7
INDEMNIFICATION


7.1    Indemnification by Purchaser. The Purchaser shall indemnify, defend and
hold the Sellers and the Sellers’ Representative harmless from and against all
demands, claims, causes of action, assessments, losses, damages, liabilities,
costs and expenses (each, a “Claim” and collectively, the “Claims”), including
any liability for interest, penalties, reasonable attorneys’ fees, and any
direct damages (but excluding any liability for exemplary, special,
consequential, or punitive damages) that any of the Sellers or the Sellers’
Representative is or becomes responsible for as the result of:


- 6 -



--------------------------------------------------------------------------------





(a) any inaccuracy or misrepresentation in or breach of any of the covenants,
warranties or representations made by the Purchaser in this Agreement, or in any
document or other instrument required hereunder to be furnished in connection
with the transactions contemplated by this Agreement, or (b) any other breach by
the Purchaser of this Agreement.


7.2    Indemnification by Sellers. The Sellers shall indemnify, defend and hold
the Purchaser harmless from and against all Claims, including any liability for
interest, penalties, reasonable attorneys’ fees, and any direct damages (but
excluding any liability for exemplary, special, consequential, or punitive
damages) that the Purchaser is or becomes responsible for as the result of: (a)
any inaccuracy or misrepresentation in or breach of any of the covenants,
warranties or representations made by the Sellers or the Sellers’ Representative
in this Agreement, or in any document or other instrument required hereunder to
be furnished in connection with the transactions contemplated by this Agreement,
or (b) any other breach by the Sellers or the Sellers’ Representative of this
Agreement.


7.3    Exclusive Remedy; Cap. The rights and remedies of the Parties contained
in this Article 7 shall be the sole and exclusive rights and remedies of the
Parties with respect to any Claim arising under this Article 7 or otherwise in
connection with this Agreement or the transactions contemplated hereby. In no
event shall the liability of any Seller for indemnification under Section 7.2
exceed the amount of the Purchase Price allocated to such Seller as set forth on
Schedule 4.5. In no event shall the liability of Purchaser for indemnification
under Section 7.1 exceed the Purchase Price.




ARTICLE 8
TERMINATION


8.1    Termination Rights. This Agreement may, by written notice given prior to
the Closing, be terminated:
(a)    By mutual written consent of the Purchaser and the Sellers’
Representative;
(b)    By either the Purchaser or the Sellers’ Representative if the Closing has
not occurred (other than as a result of the failure of any Party seeking to
terminate this Agreement to comply with such Party’s obligations under this
Agreement) on or before November 30, 2016, or such later date as the parties may
agree upon in writing.
(c)    By either the Purchaser or the Sellers’ Representative, if either (i) any
approval, consent or waiver of any Governmental Entity required to permit
consummation of the transactions contemplated by this Agreement shall have been
denied and such denial has become final and non-appealable, or (ii) any court or
other Governmental Entity of competent jurisdiction shall have issued a final,
unappealable order enjoining or otherwise prohibiting consummation of the
transactions contemplated by this Agreement.
(d)    By the Purchaser, in the event of either (i) a material breach by the
Sellers of any representation or warranty contained herein which breach cannot
be or has not been cured within thirty (30) days after the giving of written
notice to the Sellers of such breach; (ii) a material breach by the Sellers of
any of the covenants or agreements contained herein, which breach cannot be or


- 7 -



--------------------------------------------------------------------------------





has not been cured within thirty (30) days after the giving of written notice to
the Sellers of such breach; (iii) any event, fact or circumstance shall have
occurred with respect to the Sellers that has had or could be reasonably
expected to have a material adverse effect on the ability of the Sellers to sell
the Shares to the Purchaser; or (iv) any event, fact or circumstance with
respect to the Company that constitutes a Material Adverse Effect shall have
occurred, is threatened to occur, or is otherwise imminent.
(d)    By the Sellers’ Representative, in the event of either (i) a material
breach by the Purchaser of any representation or warranty contained herein which
breach cannot be or has not been cured within thirty (30) days after the giving
of written notice to the Purchaser of such breach; (ii) a material breach by the
Purchaser of any of the covenants or agreements contained herein, which breach
cannot be or has not been cured within thirty (30) days after the giving of
written notice to the Purchaser of such breach; or (iii) any event, fact or
circumstance with respect to the Purchaser that has had or could be reasonably
expected to have a material adverse effect on the ability of the Purchaser to
purchase the Shares from the Sellers shall have occurred, is threatened to
occur, or is otherwise imminent.
8.2    Consequences of Termination. In the event of any termination of this
Agreement by a Party under Section 8.1 above, this Agreement shall become void
and of no further force or effect, except as provided in Section 6.2, and there
will be no liability or obligation on the part of any Party hereto except under
this Section 8.2, and Article 9, which shall survive the termination of this
Agreement, and provided further, that each Party hereto shall remain liable to
the other Parties for any liability arising out of any material breach of this
Agreement by such Party prior to such termination which was not cured as of the
time of termination.
ARTICLE 9
GENERAL PROVISIONS


9.1    Amendment. No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the Purchaser and the Sellers’ Representative;
provided, however, that any of the terms or provisions of this Agreement may be
waived in writing at any time by the Party that is entitled to the benefits of
such waived terms or provisions. No waiver of any of the provisions of this
Agreement shall be deemed to be, or shall constitute, a waiver of any other
provision hereof (whether or not similar). No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.
9.2    Entire Agreement. Except as set forth in Section 6.2 of this Agreement,
this written document and all Schedules and Exhibits hereto expresses the entire
purchase agreement between the Parties with respect to the subject matter hereof
and supersedes any prior agreements or understandings concerning such subject
matter.
9.3    Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their respective heirs, successors, and permitted assigns and
nothing herein expressed or implied shall give or be construed to give any
Person, other than the Parties and such heirs, successors, and assigns, any
legal or equitable rights hereunder.




- 8 -



--------------------------------------------------------------------------------





9.4    Expenses. All expenses incurred by each of the Parties in connection with
or related to the authorization, preparation and execution of this Agreement and
the closing of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, consultants, counsel and accountants
employed by any such Party, shall be borne solely by the Party which has
incurred such expense.


9.5    Notice. All written notices, demands and requests of any kind which any
Party may be required or may desire to serve upon any other Party in connection
with this Agreement shall be in writing and shall be delivered only by (a)
personal delivery; (b) registered or certified mail, in each case, return
receipt requested and postage prepaid; (c) nationally recognized overnight
courier, with all fees prepaid; or (d) facsimile, provided that the facsimile is
promptly followed by delivery of hard copy of such notice which provides written
verification of receipt (each, a “Notice”). All Notices shall be addressed to
the Parties to be served as follows:
If to any Seller:
Leland E. Boren
P.O. Box 183
Upland, IN 46989


(for overnight mail only)
Leland E. Boren
9628 E. 900 S.
Upland, IN 46989


 
with a copy (which shall not constitute notice) to:


Barnes & Thornburg LLP
11 South Meridian Street
Indianapolis, Indiana 46204
Attn: Thomas M. Maxwell, Esq.
Facsimile: (317) 231-7433


If to the Purchaser:


First Merchants Corporation
200 E. Jackson Street
Muncie, Indiana 47305
Attn: Brian T. Hunt, General Counsel
Facsimile: (765) 741-7283









- 9 -



--------------------------------------------------------------------------------





 
with a copy (which shall not constitute notice) to:


Bingham Greenebaum Doll LLP
2700 Market Tower
10 West Market Street
Indianapolis, Indiana 46204-4900
Attn: Jeremy E. Hill, Esq.
Facsimile: (317) 236-9907
 
 



Service of any such notice or demand so made shall be deemed complete on the day
of actual delivery thereof as shown by the addressee’s registry or certification
receipt or other evidence of receipt, or refusal of delivery. Any Party may from
time to time by notice in writing served upon the other as aforesaid designate a
different mailing address or a different or additional Person to which all such
notices or demands hereafter are to be addressed.
9.6    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed under, the Laws of the State of
Indiana, and all rights and remedies shall be governed by said Laws, without
regard to principles of conflicts of Laws. To the fullest extent permitted by
Law, the Parties hereto agree that any claim, suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall
only be brought in the state courts in the State of Indiana or the Federal
courts located in the State of Indiana, and not in any other State or Federal
courts located in the United States of America or any court in any other
country, and each of the Parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. To the fullest extent permitted by Law, process in any such
suit, action or proceeding may be served on any Party anywhere in the world,
whether within or without the jurisdiction of any such court. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
9.7    Severability. Should any provision of this Agreement be held
unenforceable or invalid under the Laws of the United States of America or the
State of Indiana, or under any other applicable Laws of any other jurisdiction,
then the Parties agree that such provision shall be deemed reformed and modified
for purposes of performance of this Agreement in such jurisdiction to the extent
necessary to render it lawful and enforceable, or if such a reformation or
modification is not possible without materially altering the intention of the
Parties, then such provision shall be severed herefrom for purposes of
performance of this Agreement in such jurisdiction. The validity of the
remaining provisions of this Agreement shall not be affected by any such
modification or severance.


- 10 -



--------------------------------------------------------------------------------





9.8    Public Announcements. Neither the Sellers nor the Sellers’
Representative, on the one hand, nor the Purchaser, on the other hand, shall
make any public statements, including any press releases or any other public (or
non-confidential) disclosure (whether or not in response to an inquiry), with
respect to this Agreement and the transactions contemplated hereby without the
prior written consent of the other Party (which consent shall not be
unreasonably conditioned, withheld or delayed) except as may be required by
applicable Law. If a public statement is required to be made by applicable Law,
the Parties shall use commercially reasonable efforts to consult with each other
in advance as to the contents and timing thereof.
9.9    Headings; Contents; Construction. All paragraph headings herein are
inserted for convenience of reference only and shall not modify or affect the
construction or interpretation of any provision of this Agreement. Unless the
context clearly otherwise requires, as used herein, the term “Agreement” means
this Agreement and the Schedule attached hereto. The words “herein”, “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Article, Section, or other subdivision. The term
“including” shall be deemed to be followed by the phrase “without limitation”.
The term “or” shall not be exclusive. Unless specifically stated otherwise, the
symbol “$” and the word “dollar” shall refer to the United States dollar.
Nothing in the Schedule attached hereto shall be deemed adequate in and of
itself to disclose an exception to a representation or warranty made herein,
however, unless the Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail.
9.10    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon each of the Parties hereto and their
respective heirs, successors and permitted assigns. This Agreement may not be
assigned by any of the Sellers without the prior written consent of the
Purchaser, or be assigned by the Purchaser without the prior written consent of
the Sellers’ Representative provided, however, that the Purchaser may, without
the consent of the Sellers’ Representative, assign its rights, interests and
obligations under this Agreement to any Affiliate of the Purchaser with the
financial resources to consummate the transactions contemplated hereby.
9.11    Counterparts. This Agreement, and any amendment hereto, may be executed
in two (2) or more counterparts, each of which shall for all purposes be deemed
to be an original and all of which shall constitute the same instrument. A
facsimile or Adobe PDF copy of any such signed counterpart shall be treated and
shall have the same force and effect as an originally signed counterpart.
9.12    Sellers’ Representative. Each Seller hereby irrevocably constitutes and
appoints the Sellers’ Representative as its true and lawful agent and
attorney-in-fact, with full power of substitution to perform the duties of
Sellers’ Representative under the terms of this Agreement and to act in such
Seller’s name, place and stead with respect to all transactions contemplated by
and all terms and provisions of this Agreement and the documents contemplated
under this Agreement, and to act on such Seller’s behalf in any proceeding
involving this Agreement or any documents contemplated under this Agreement, and
to do or refrain from doing all such further acts and things. The Sellers’
Representative shall have all rights and powers set forth herein in addition to
all the rights and powers it shall deem necessary or appropriate in connection
with the transactions contemplated by this Agreement and the documents
contemplated under this Agreement, including the power:


- 11 -



--------------------------------------------------------------------------------





(a)    to receive on behalf of, and to distribute all amounts payable to such
Seller under the terms of this Agreement;
(b)    to do or refrain from doing any further act or deed on behalf of such
Seller which Sellers’ Representative deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement and the documents
contemplated under this Agreement, as fully and completely as such Seller could
do if personally present;
(c)    to amend this Agreement on behalf of such Seller; and
(d)    to replace itself as Sellers’ Representative; however, in the event that
Sellers’ Representative resigns, dies or is otherwise unable to serve as
Sellers’ Representative, then Angela M. Darlington shall become the Sellers’
Representative.
Sellers’ Representative shall have no liability to any Seller as the
representative of any Seller or as the attorney-in-fact of any Seller except for
liability arising from actions taken in bad faith by Sellers’ Representative on
behalf of, or in the name of, such Seller.
ARTICLE 10
DEFINITIONS


Capitalized terms not defined elsewhere herein shall have the following meanings
ascribed to them:
“Affiliate” means (a) with respect to any Person, any Person controlling,
controlled by, or under common control with such Person (or an Affiliate of such
Person), where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a Person whether through the
ownership of voting securities, by contract, or otherwise, and (b) if such
Person is a partnership, any general partner thereof.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in Indianapolis, Indiana are authorized or obligated by Law or executive
order to close.
“Claim” has the meaning set forth in Section 7.1 hereof.
“Closing” has the meaning set forth in Section 5.1 hereof.
“Closing Date” has the meaning set forth in Section 5.1 hereof.
“Company” has the meaning set forth in the recitals hereto.
“Confidentiality Agreement” has the meaning set forth in Section 6.2 hereof.






- 12 -



--------------------------------------------------------------------------------





“Governmental Entity” means any United States federal, state or local, or
foreign court, legislative, executive or regulatory authority, agency, bureau,
board, commission, department, official, political subdivision, tribunal or
other instrumentality of any federal, state, local or foreign government or any
arbitrational or mediational tribunal.
“Knowledge” means, with respect to any Person, the actual knowledge of such
Person (including, where applicable, the actual knowledge of the officers,
directors and key employees of such Person).
“Law” means any and all applicable (i) laws, constitutions, treaties, statutes,
codes, ordinances, rules, regulations and bylaws, (ii) Orders and (iii) to the
extent that they have the force of law, policies, guidelines, notices and
protocols of any Governmental Entity.
“Material Adverse Effect” For the purpose of this Agreement, a “Material Adverse
Effect” means any effect that is material and adverse to the financial position,
results of operations or business of the Company and its subsidiaries taken as a
whole; provided, however, that a Material Adverse Effect shall not be deemed to
include the impact of (a) changes in banking laws or interpretations thereof by
courts or governmental authorities, (b) changes in generally accepted accounting
principles or regulatory accounting requirements applicable to banks or their
holding companies generally, (c) changes in the general level of interest rates
(including the impact on the securities portfolios of the Company or conditions
or circumstances relating to or that affect either the United States economy,
financial or securities markets or the banking industry, generally, and (d) the
occurrence of any military or terrorist attack within the United States or any
of its possessions or offices; provided that in no event shall a change in the
trading price of the Shares, by itself, be considered to constitute a Material
Adverse Effect on the Company (it being understood that the foregoing proviso
shall not prevent or otherwise affect a determination that any effect underlying
such decline has resulted in a Material Adverse Effect).
“Notice” has the meaning set forth in Section 9.5 hereof.
“Order” means any order, judgment, ruling, injunction, assessment, award,
decree, directive, charge, receivable or writ of any Governmental Entity.
“Party” or “Parties” has the meaning set forth in the introductory paragraph
hereto.
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, limited liability partnership, or a Governmental
Entity.
“Purchase Price” has the meaning set forth in Article 2 hereof.
“Purchaser” has the meaning set forth in the introductory paragraph hereto.
“Security Interest” means any adverse claim, restriction on voting or transfer
or pledge, lien, mortgage, hypothecation, collateral assignment, charge,
encumbrance, easement, covenant, restriction, title defect, encroachment or
security interest of any kind.
“Seller” or “Sellers” has the meaning set forth in the introductory paragraph
hereto.


- 13 -



--------------------------------------------------------------------------------





“Sellers’ Representative” has the meaning set forth in the introductory
paragraph hereto.
“Shares” has the meaning set forth in the recitals hereto.






[SIGNATURE PAGE FOLLOWS]




- 14 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement as of the date first above written.


PURCHASER:


FIRST MERCHANTS CORPORATION




By: /s/ Mark Hardwick                
Mark Hardwick, Executive Vice President, Chief Operating Officer and Chief
Financial Officer




[Signature Page of Purchaser]

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement as of the date first above written.


SELLERS’ REPRESENTATIVE:




/s/ Leland E. Boren            
Leland E. Boren, as Sellers’ Representative




[Signature Page of Sellers’ Representative]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement as of the date first above written.
SELLERS:
Leland E. Boren IRA


By: /s/ Leland E. Boren      
Printed: Leland E. Boren      
Title: __________________________
LaRita R. Boren CRT III


By:  /s/ Leland E. Boren      
Printed: Leland E. Boren
Title: Trustee




Lael Eric Boren Trust


By:  /s/ Sally J. Brodkorb      
Printed: Sally J. Brodkorb
Title: Trustee
Andrew Jordan Bowser Trust


By:  /s/ Leland E. Boren      
Printed: Leland E. Boren
Title: Trustee




Samantha Lyn Bowser Trust


By:  /s/ Leland E. Boren      
Printed: Leland E. Boren
Title: Trustee
Lukas Eric Boren Trust


By:  /s/ Leland E. Boren      
Printed: Leland E. Boren
Title: Trustee




Karan Laurae Meyers Trust


By:  /s/ Leland E. Boren      
Printed: Leland E. Boren
Title: Trustee
Katelyn Marie Boren Trust


By:  /s/ Leland E. Boren      
Printed: Leland E. Boren
Title: Trustee




By:  /s/ Leland E. Boren      
Leland E. Boren
 







[Signature Page of Sellers]

--------------------------------------------------------------------------------






Schedule 4.5
Shares and Purchase Price


Shareholder
Number of Shares of Common Stock of the Company


Purchase Price
Leland E. Boren
420,509


$16,820,360


Leland E. Boren IRA
2,787


$111,480


LaRita R. Boren CRT III
61,305


$2,452,200


Lael Eric Boren Trust
3,483


$139,320


Andrew Jordan Bowser Trust
2,088


$83,520


Samantha Lyn Bowser Trust
1,940


$77,600


Lukas Eric Boren Trust
1,000


$40,000


Karan Laurae Meyers Trust
1,000


$40,000


Katelyn Marie Boren Trust
1,000


$40,000


TOTALS
495,112


$19,804,480
















